Title: From James Madison to Richard Cutts, 23 July 1817
From: Madison, James
To: Cutts, Richard


Dear SirMontpellier July 23. 1817
I have recd. yours of the 20th. and should with pleasure comply with the wish you intimate, but the remnant of my funds in Washington has been so reduced by necessary drafts, that there is little more there than will suffice for a debt I expect daily to be called for, incurred by Payne Todd on my account, in the purchase of a set of 4 if not 5 horses. The purchase has been made, and by the first of next month, a man is to be here with them. My resources here depended on the sale of my flour, which not only failed of the best market but was sold on a credit till October, with the exception of a very small proportion which has been already nearly exhausted by current demands. You will see therefore that I have only to regret my inability, and to hope that you will not be disappointed in your expectations from the quarter you mention. Payne has a letter from the House of Baring which settles his debt on principles which render his remittance sufficient to satisfy it. Affece. respects
James Madison
